The unlawful sale of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for one year.
The alleged purchaser and another gave direct evidence that the sale was made. Appellant denied it and introduced some circumstances corroborating his theory. *Page 11 
Appellant having become a witness in his own behalf, the court committed no error in permitting the State's counsel to prove by the appellant that he had previously been charged with other felonies. The rule is well settled in this State that such testimony is permissible for the purpose of affecting the credibility of the witness. See Branch's Ann. Tex. P. C., Sec. 167.
Bill No. 2 deals with a colloquy between counsel and the sheriff, who was a witness for the State. The bill is meagre, but as we understand it, complaint is made of the fact that the witness volunteered the statement that the purchaser could have bought more whiskey from the appellant if money had been on hand. The court instructed the jury to disregard the statement and also reprimanded counsel for arguing with the witness. As the matter is presented, we are unable to perceive any harmful error. Moreover, the evidence is quite sufficient and the penalty is the minimum.
The judgment is affirmed.
Affirmed.